United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS & IMMIGRATION SERVICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1297
Issued: October 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 25, 2017 appellant filed a timely appeal from a May 12, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a lumbar spine or right
hip injury causally related to an accepted November 15, 2016 employment incident.
FACTUAL HISTORY
On November 21, 2016 appellant, then a 67-year-old immigration services analyst, filed a
traumatic injury claim (Form CA-1) alleging that on November 15, 2016 he tripped and fell
1

5 U.S.C. § 8101 et seq.

while moving equipment, striking his right hip on the edge of a chair seat and landing on his
right hip. He experienced the immediate onset of pain radiating from his right hip into his right
lower extremity. A witness corroborated his account of events. Appellant stopped work on
November 15, 2016. It is unclear from the case record whether he returned to work.
Dr. Susan Park, an attending Board-certified internist, held appellant off work from
November 15 to 18, 2016.
The employing establishment issued an authorization for examination and treatment
(Form CA-16) on November 21, 2016. In the attending physician’s report of the Form CA-16,
Dr. Park checked a box marked “yes” indicating that appellant had a prior history of back pain.
She prescribed medication.
Dr. Park discharged appellant from treatment effective
November 29, 2016 and released him to light duty. She opined that appellant was totally
disabled from work from November 15 to 29, 2016, and partially disabled from work from
November 29 to December 5, 2016 or later. Dr. Park noted referring appellant to an orthopedist.
In a December 7, 2016 letter, OWCP notified appellant of the additional evidence needed
to establish his claim, including a report from his attending physician diagnosing an injury or
condition causally related to the November 15, 2016 fall, and explaining how that incident was
competent to cause the diagnosed injury or condition. It afforded appellant 30 days to submit
such evidence.
In response, appellant submitted a November 30, 2016 letter from Dr. Park, noting her
November 15 and 22, 2016 examinations. Dr. Park explained that appellant had a “history of
herniated discs, severe ankylosing spondylitis, and arthritis. Due to the fall, these conditions
were exacerbated causing extreme pain.” Dr. Park instructed appellant to rest at home and take
prescribed pain medication. In a November 30, 2016 note, she held appellant off work until
December 22, 2016 as his herniated discs and ankylosing spondylitis had “worsened since his
fall.”
Appellant also provided November 30, 2016 x-rays of the lumbar spine demonstrating
“[c]onfluent syndemodyte formation with ossification of the anterior and posterior longitudinal
ligaments consistent with ankylosing spondylitis,” degenerative disc space narrowing at L3-4,
fusion of the sacroiliac joints, dextroscoliosis, and no evidence of fracture. November 30, 2016
x-rays of the right hip and pelvis demonstrated ankylosing spondylitis with fusion of the
sacroiliac joints, and no evidence of fracture.
By decision dated January 11, 2017, OWCP denied appellant’s claim. It found that
although he had established an employment incident on November 15, 2016, the medical
evidence of record was insufficient to establish causal relationship as Dr. Park did not explain
how and why the accepted fall would aggravate appellant’s preexisting lumbar and sacroiliac
conditions or cause a new injury or condition.
On February 17, 2017 appellant requested reconsideration. He submitted a February 13,
2017 letter from Dr. Jenny Diep, an attending Board-certified rheumatologist and internist,
noting that she had treated appellant since October 2015 for “chronic but quiescent” ankylosing
spondylitis. Dr. Diep indicated that when appellant landed on his right lateral hip on

2

November 15, 2016, he experienced “pain and discomfort at the site of trauma, with radiation
from his hip down to his mid-calf.” This pain limited appellant’s “ability to walk and sit for
prolonged periods of time.” Dr. Diep opined that “this pain was directly related to his fall and
not due to his ankylosing spondylitis, because he was not experiencing any pain before the time
of his accident.”
By decision dated May 12, 2017, OWCP denied modification, finding that Dr. Diep
failed to diagnose an injury or condition causally related to the accepted November 15, 2016 fall.
It explained that pain or discomfort alone does not satisfy the medical aspect of the fact of injury
determination.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any specific condition and/or disability for which compensation is claimed are
causally related to the employment injury.3
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components that must be considered conjunctively. First, the
employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident that is alleged to have occurred.4 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.5
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6

2

Id.

3

J.F., Docket No. 09-1061 (issued November 17, 2009).

4

Gary J. Watling, 52 ECAB 278 (2001).

5

Deborah L. Beatty, 54 ECAB 340 (2003).

6

Solomon Polen, 51 ECAB 341 (2000).

3

ANALYSIS
Appellant claimed that he injured his right hip at work on November 15, 2016 while
moving equipment he tripped and fell, striking his hip on the edge of a chair seat and landing on
his right hip. OWCP accepted that this incident occurred at the time, place, and in the manner
alleged, but denied the claim as the medical evidence of record was insufficient to establish
causal relationship.
In support of his claim, appellant provided reports from Dr. Park dated November 15
to 30, 2016. Dr. Park opined that the November 15, 2016 fall exacerbated preexisting herniated
discs, ankylosing spondylitis, and arthritis, causing extreme pain and disabling appellant from
work from November 15 to December 22, 2016. She reiterated that appellant’s herniated disc
and ankylosing spondylitis “worsened since his fall.” However, Dr. Park did not provide her
medical reasoning explaining how the accepted mechanism of striking the edge of the chair then
falling to the floor would have aggravated appellant’s preexisting disc herniations and
ankylosing spondylitis. This lack of medical rationale reduces the probative value of Dr. Park’s
opinion.7
Dr. Diep, an attending Board-certified rheumatologist and internist, opined in a
February 13, 2017 letter that the November 15, 2016 fall caused right hip and leg pain,
superimposed on preexisting ankylosing spondylitis. However, pain is a symptom, not a specific
medical diagnosis.8 Dr. Diep did not diagnose a distinct injury caused by the fall, or opine that
the accepted work incident precipitated an objective worsening of ankylosing spondylitis. Her
opinion is therefore insufficient to establish an injury causally related to the November 15, 2016
employment incident.9
The Board notes that OWCP notified appellant by December 7, 2016 letter of the need to
provide rationalized medical evidence from a physician supporting causal relationship. As
appellant did not submit such evidence, the Board finds that he failed to meet his burden of
proof.
On appeal appellant contends that the medical evidence supports that his claimed period
of disability was causally related to the November 15, 2016 fall at work. As explained, the
medical evidence does not contain a sufficient explanation of how and why the accepted work
incident caused or aggravated any injury or condition.
Appellant may submit additional evidence or argument with a written request for
reconsideration to OWCP within one year of the date of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.

7

See Frank D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
8

C.L., Docket No. 17-0249 (issued June 22, 2017).

9

Id.

4

CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish a lumbar
spine or right hip injury causally related to an accepted November 15, 2016 employment
incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 12, 2017 is affirmed.
Issued: October 11, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

